Citation Nr: 0622179	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-00 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California




THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus, to include based on assignment of a separate 
compensable rating for each ear. 




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1950 until February 1955.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2002 rating decision by the Los Angeles Department of 
Veterans Affairs (VA) Regional Office (RO) granting service 
connection for hearing loss and tinnitus, rated 10 percent, 
each.  [The RO did not characterize the service connected 
hearing loss as bilateral or of either ear; it is presumed 
(because acuity levels of both ears were considered in rating 
the disability) that bilateral was intended.  This should be 
amended on the rating sheet to avoid future confusion.] 


FINDINGS OF FACT

1.  The veteran has Level IV hearing acuity in the right ear 
and Level V hearing acuity in the left ear.

2.  The veteran's recurrent tinnitus is perceived 
bilaterally.

3.  The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in one 
ear or both ears; factors warranting extraschedular 
consideration are not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 
(Code) 6100, 4.86 (2005).

2.  The veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.87, Code 6260 (2002); 
38 C.F.R. §§ 4.1, 4.87, Code 6260 (2005); Smith v. Nicholson, 
No. 05-7168, --- F.3d. --- , 2006 WL 1667936 (C.A. Fed 
June 19, 2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA in the matter of the rating for hearing loss, and 
the Board finds that the mandates of the VCAA are met.  The 
veteran has been advised of VA's duties to notify and assist 
in the development of his claims for hearing loss.  A June 
2001 letter from the RO explained the evidence necessary to 
substantiate the claim for hearing loss and the veteran's and 
VA's responsibilities in claims development.  While the 
veteran was not advised verbatim to submit everything in his 
possession pertinent to his claim, the June 2001 letter asked 
him to either submit or identify (for VA to obtain) any 
additional evidence.  A subsequent February 2005 letter gave 
the veteran another opportunity to submit any additional 
evidence.  Taken together, this was equivalent to advising 
him to submit everything in his possession pertinent to the 
claim.  While the veteran was not provided notice regarding 
disability ratings and effective dates prior to the rating on 
appeal, the purpose of this notice was fulfilled when service 
connection was granted and an initial rating was assigned; 
thus, any technical notice deficiency (including in timing) 
was not prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A November 2003 
statement of the case provided the veteran notice of the 
criteria for rating hearing loss and tinnitus and 
readjudicated the claims.  The veteran has had ample 
opportunity to respond and does not allege any deficiency in 
notice.  There is no further duty to notify.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Regarding the duty to assist, VA has obtained records of 
relevant treatment and evaluation for hearing loss and 
arranged for an official audiological evaluation (in October 
2003).  The veteran has not identified any additional 
evidence pertinent to his claim. VA's assistance obligations 
are met.  No further assistance to the veteran is required.  
He is not prejudiced by the Board's proceeding with appellate 
review.

Regarding the claim for an increased rating for tinnitus, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the matter of the rating for tinnitus the facts are not in 
dispute.  Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).




II.  Factual Background

The veteran's service records indicate that he served in the 
U.S. Army as a Radar Officer in an artillery unit.  

An August 1999 VA audiology note shows a diagnostic 
impression of bilateral mild to severe hearing loss.  

A November 1999 VA audiology note shows a diagnostic 
impression of bilateral severe high frequency sensorineural 
hearing loss with a fair word recognition score.  The veteran 
was subsequently given hearing aids.

The veteran's original claim for service connection for 
hearing loss and tinnitus was filed in May 2001.  

At a November 2001 audiology evaluation from the Greater Los 
Angeles Healthcare System, the veteran reported daily 
fluctuating bilateral high frequency tinnitus.   The 
diagnostic assessment was mild to severe bilateral 
sensorineural hearing loss.  

An October 2002 VA audiological evaluation revealed severe 
bilateral high-frequency sensorineural hearing loss with an 
excellent word recognition score.  The veteran reported no 
significant changes in hearing from a previous audiological 
evaluation.  Audiometric testing conducted was for hearing 
aid purposes, and was not certified for VA rating purposes.       

In his January 2003 Notice of Disagreement, the veteran 
asserted that his hearing was worse, that he had to wear 
hearing aids in both ears, and that his hearing loss and 
tinnitus warranted a 20 percent rating.  

On audiological evaluation on behalf of VA in October 2003, 
audiometry revealed that puretone thresholds (in decibels) 
were: 




HERTZ



1000
2000
3000
4000
RIGHT
 65
60
55
60
LEFT
60
65
60
65

The average puretone thresholds were 60 decibels, right ear, 
and 63 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 84 percent in each ear.  The diagnoses 
were bilateral mild to severe sensorineural hearing loss and 
bilateral tinnitus.  The veteran indicated that he had 
noticed bilateral hearing loss since 1954, and that he was 
functionally impaired in that he needed hearing aids and that 
people were required to speak louder for him to hear them.  
The condition had not resulted in any time lost from work.  

III.  Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not 
warranted here, since the rating assigned for the entire 
period reflects the greatest degree of impairment shown at 
any time.

Hearing Loss

Ratings for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
hearing loss, the Rating Schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Code 6100.   Where there is an 
exceptional pattern of hearing impairment, a rating based on 
puretone thresholds alone may be assigned.  See 
38 C.F.R. § 4.86.  An exceptional pattern of hearing is 
present when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, 4000 Hertz) is 55 
decibels or more.  Id.

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).   
This application is done by first using 38 C.F.R. § 4.85, 
Table VI to assign an auditory acuity level to each ear based 
on the veteran's average puretone threshold and speech 
discrimination score for that ear.  However, if an 
exceptional pattern of hearing is present, the Roman numeral 
designation for hearing impairment can be derived either from 
Table VI or by making a designation based on only puretone 
threshold under Table VI(A), whichever results in the higher 
numeric designation.    

In the instant case, results from the October 2003 
audiological evaluation show an exceptional pattern of 
hearing is present as the puretone thresholds in both ears 
are 55 decibels or more at all four relevant frequencies.  
Consequently, both Table VI and Table VI(A) must be consulted 
before determining the maximum numeric designations 
assignable.  The average puretone threshold for the veteran's 
right ear was 60 decibels, and speech discrimination was 84 
percent.  Under 38 C.F.R. § 4.85, Table VI, such hearing 
acuity is characterized as level III.  However, under 
38 C.F.R. § 4.85 Table VI(A), it is characterized as Level 
IV.  Similarly, the left ear average puretone threshold was 
63 decibels, with 84 percent speech discrimination, resulting 
in hearing acuity characterized as Level III under Table VI.  
However, under 38 C.F.R. § 4.85 Table VI(A), it is 
characterized as Level V.  As a result, the higher numeric 
designations for each ear produced by table VI(A) are 
employed to determine the overall percentage rating for the 
veteran's bilateral hearing loss.  Under 38 C.F.R. § 4.85, 
Table VII, where there is Level IV hearing in the better ear 
and Level V hearing in the poorer ear, a 10 percent rating is 
to be assigned (under Code 6100).  Audiometric testing 
results are dispositive evidence in a claim regarding the 
schedular rating of hearing loss disability. 

The veteran argues that a set of speech recognition and 
puretone threshold results reported in the November 2003 SOC 
(and attributed to the October 2002 audiogical evaluation) 
would result in a 40 percent rating for his bilateral hearing 
loss.  His calculation appears to be erroneous.  Regardless, 
as was noted above, that examination was not conducted under 
the controlled circumstances required for rating purposes, 
and the findings then made may not (by regulation cited 
above) be applied to determine the proper rating for the 
veteran's hearing loss disability.  The only certified 
audiometric results of record were those on October 2003 
audiological evaluation, and those findings are the only ones 
that may be used to rate the veteran's hearing loss 
disability.  

Finally, the Board has considered whether referral for an 
extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  
The record does not reflect that the veteran has required 
hospitalization for hearing loss or that the manifestations 
of this disability are greater than those contemplated by the 
schedular criteria.  In addition, there is no suggestion in 
the record that the veteran's hearing loss would result in 
marked interference with employment.  Therefore, referral of 
this case for extra-schedular consideration is not in order.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

Since application of schedular criteria results in a 10 
percent rating, and since extraschedular consideration is not 
warranted, there is no basis for granting an increased rating 
for hearing loss.  

Tinnitus

Under the rating criteria in effect prior to June 13, 2003 
(former rating criteria), Code 6260 provided that if the 
tinnitus was shown to be recurrent, a maximum 10 percent 
evaluation was warranted.  It was followed by a note stating 
that a separate evaluation for tinnitus may be combined with 
an evaluation under Codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  38 C.F.R. § 4.87, Code 
6260 (2002).  Under the criteria in effect from June 13, 2003 
(revised rating criteria), recurrent tinnitus warrants a 10 
percent evaluation.  Note (1) following Code 6260 states that 
a separate evaluation for tinnitus may be combined with an 
evaluation under Code 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Note (2) provides that only a 
single evaluation for recurrent tinnitus will be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  Note (3) states that objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) is not to be 
evaluated under Code 6260 but is to be evaluated as part of 
any underlying condition causing it.  38 C.F.R. § 4.87, Code 
6260 (2005).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veteran's Claims (Court) reversed 
a Board decision that found that, under pre-June 2003 
regulations, no more than a single 10-percent rating could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 23, 
2003, versions of Code 6260 required that VA assign dual 10-
percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that could 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Code 6260 as authorizing only a single 10-percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, No. 05-7168 (Fed. Cir. June 19, 2006).  
Citing Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id, slip op. at 9-10.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Code 6260 was plainly erroneous or 
inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, to include the claim at hand, and 
directed the Board to resume adjudication of the previously 
stayed claims consistent with VA's longstanding 
interpretation that a single 10-percent disability rating is 
the maximum rating available under Code 6260, regardless of 
whether the tinnitus is perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Code 6260 in effect prior to June 2003 precludes a 
rating in excess of a single 10-percent for tinnitus.  
Therefore, the veteran's appeal seeking a rating in excess of 
10 percent for his service-connected tinnitus must be denied 
under both the former and the revised versions of the 
regulation.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Finally, the Board has considered whether referral for an 
extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  
The record does not reflect that the veteran has required 
hospitalization for tinnitus or that the manifestations of 
this disability are greater than those contemplated by the 
schedular criteria.  In addition, there is no suggestion in 
the record that the veteran's tinnitus would result in marked 
interference with employment.  Therefore, referral of this 
case for extra-schedular consideration is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).




ORDER

A rating in excess of 10 percent for bilateral hearing loss 
is denied.

A rating in excess of 10 percent for tinnitus, to include 
based on assignment of a separate compensable rating for each 
ear, is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


